Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents No. 10,681,669 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-16 and 18 are canceled.
Claims 17 and 19-35 are allowed (renumbered as claims 1-18).
The following is an examiner’s statement of reasons for allowance:
Claims 17, 32 and 35 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 7-9) filed on 01/11/2021. 
	Regarding claim 17, In addition to Applicant’s amendments and remarks filed on 01/11/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the first positioning reference signals and the second positioning reference signals each facilitate determining a time of arrival of signals communicated on the wireless channel, and
	wherein a count of the first positioning reference signals in the transmission frames of the first sequence is different from a count of the second positioning reference signals in the transmission frames of the second sequence”, in conjunction with other claim elements as recited in claim 17, over any of the prior art of record, alone or in combination.
	Regarding claim 32, In addition to Applicant’s amendments and remarks filed on 01/11/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the to select between a repetitive first sequence of transmission frames of the wireless channel and a repetitive second sequence of transmission frames of the wireless channel prior to receiving the first or second sequence of transmission frames, to selectively receive, based on said selecting, one of:
	first positioning reference signals in the first sequence; or second positioning reference signals in the second sequence, and
	to determine a time of arrival of signals communicated on the wireless channel selectively based on the first positioning reference signals or the second positioning reference signals depending on said selecting.”, in conjunction with other claim elements as recited in claim 32, over any of the prior art of record, alone or in combination.
	Regarding claim 35, In addition to Applicant’s amendments and remarks filed on 01/11/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…wherein the first positioning reference signals and the second positioning reference signals each facilitate determining of a time of arrival of signals communicated on the wireless channel, and wherein a count of the first positioning reference signals in the transmission frames of the first sequence is different from a count of the second positioning reference signals in the transmission frames of the second sequence.”, in conjunction with other claim elements as recited in claim 35, over any of the prior art of record, alone or in combination.
Therefore, claims 17 and 19-35 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645